Title: From Thomas Jefferson to Arthur S. Brockenbrough, 12 October 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Oct. 12. 25.Mr Brockenbrough was before desired to remit to Genl Dearborn Collector of Boston on the marble capitels arrived thereFreight from Leghorn to Boston795.30Expenses in Boston17.50Insurance72.28885.08[note in Brockenbrough’s hand?]: Nov 9 ’25 Voucher recdhe is now desired to remit to Jonathan Thompson, Collector of New York on the bases & pavement arrived thereDuties on 31. cases. @ 30. p.c.394.32Freight from Leghorn to N. York264.658.32[note in Brockenbrough’s hand?]: Check remitd to Richd Nov: 10 ’25 ☞2. copies of the printed enactments to be sent me:contract with the printer for a 2d edition of 400. copiessend me all the deeds of the lands made to the UniversityVenetian blinds to all the lower windows of the PavilionsUrinaries to be builtget Nelson’s drawing of the Eagle ornament for Frize other ornaments?there remains due to Thos Appleton 362. D 77 c to be remitted to Thos Perkins, President of the Union insurance, Boston.[note in Brockenbrough’s hand?]:  ☞ Check remitd to Richd Nov 10. ’25Th: J.